Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election of Group I, claims 1-14, and the species of SET A: silicon, SET B: gold, and SET C: electrode in the reply filed on January 10, 2022 is acknowledged. Because applicant did not distinctly and specifically point out the supposed errors in the restriction requirement, the election has been treated as an election without traverse (MPEP § 818.01(a)).

It is noted that non-elected claims 15-18 and 20 have been canceled in the amendment provided January 10, 2022.

Therefore, after the election, claims 15-20 are canceled, and claims 1-14 are pending for examination as filed in the amendment of January 10, 2022.

Specification
The disclosure is objected to because of the following informalities: proper headings, such as SUMMARY OF THE INVENTION, BRIEF DESCRIPTION OF THE DRAWINGS, etc. should be provided where appropriate.  Furthermore – there appears to be a Brief Description of the Drawings list of Figures, but all drawings are not further described in what would be the Detailed Description, note 1C, 2A, 2B, for example.  
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 and 11-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1, “an autocatalytic agent” is referred to, but it is unclear what is required by such an agent.  The specification as filed refers to that it may be any agent capable of reacting with the oxidized outer layer (of the semiconductor) (note page 7, lines 10-16 of the specification) or also to use a fluoride salt or HF (page 7, lines 16-20 of the specification), however, claim 1 does not require the semiconductor particles to have an oxidized outer layer (only claim 9 requires this) so it is unclear what is required if the surface is not necessarily oxidized. Furthermore, with “may be” it is unclear if other features can also be provided instead.  For the purpose of examination, it is understood an agent would meet the requirements if the agent would react with an oxidized outer layer of the semiconductor particles, if present, or has a fluoride salt or HF but applicant should clarify what is intended, without adding new matter.  This is similarly the case for the “autocatalytic agent” of claim 12.

Claims 2-8 and 11-14 do not cure the defects of claim 1 and are therefore also rejected.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 2, 4, 6, 8, 9, 11 and 12  are rejected under 35 U.S.C. 103 as being unpatentable over Shipway et al (US 2005/0260350) in view of Bindra et al (US 4910049), as evidenced by Yasseri et al (US 2008/0081388), EITHER alone OR further in view of EITHER Kumamoto (US 6451689) OR further in view of Taylor (US 4017265).
Claims 1, 8: Shipway teaches a method of manufacturing a metal fabric (note 0017, 0018, 0027, with the paper/fabric substrate), the method comprising providing an ink (fluid for printing, for example) comprising a plurality of particles disposed in a first claim 8) and metal cations and reducing agent, etc. to cause a reaction to occur such that the metal cations are reduced and deposited on the substrate to provide a metal fabric (note 0017, 0027, 0053, 0054, note example electroless metal deposition of copper).
As to the particles being semiconductor particles, Shipway describes using metal  particles such as Pd, gold, silver to catalyze the metal deposition (note 0017, 0021). However, Bindra describes the known use of palladium material as catalyst for electroless plating (column 1, line 35 through column 2, line 15), but describes using semiconductor material applied to a substrate instead of such palladium (column 2 lines 15-40), where the semiconductor material can be material such as doped silicon or germanium and provided as particles (so a plurality) in a slurry (so a fluid providing of the particles) (column 4, lines 50-60, column 5, lines 1-5), where electroless plating of metal such as copper is provided over such semiconductor material applied to the substrate (column 5,lines 25-45, column 6, lines 45-68).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shipway to replace the palladium particles with a plurality of semiconductor particles as suggested by Bindra with an expectation of predictably acceptable results, since Bindra indicates that in similar plating process to that of Shipway, the palladium catalyst particles can be replaced by semiconductor particles, leaving a plurality of semiconductor particles on the substrate.  Additionally, as to an 
Optionally, further using EITHER Kumamoto OR Taylor, Bindra also teaches that the semiconductor particles can be made from doped silicon (note column 4, lines 53-55, column 6, lines 50-55). Shipway and Bindra also teach that the electroless deposition plating solution can contain copper ions (from copper salt) and formaldehyde, for example (note Shipway at 0053, note Bindra at column 5, lines 35-60, column 6, lines 50-60).  Kumamoto also describes that an electroless copper plating 
Claim 2: At the least, the discussed germanium particles (as discussed for claim 1 above) would be inorganic semiconductor.  Similarly, the silicon particles (as discussed for claim 1 above) would be inorganic semiconductor.
Claim 4: As to the concentration of the particles, Bindra describes using a slurry of particles (column 5, lines 1-5), and gives an example with dense suspension with 2-4 grams of silicon particles (column 6, lines 40-50), and the particles condition the surface for plating (column 2, lines 25-35), so it would be at least suggested that there needs to be an amount sufficient to provide plating, and thus it would have been obvious to optimize the amount to provide plating, giving a value in the claimed range. Furthermore, as noted in MPEP 2144.05(II)(A): “Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
Claim 6: Shipway provides that the substrate can be paper (so considered a paper fabric) (0027), or would at least suggest this as paper and non-woven fabric can be used.

Claim 11: As discussed for Shipway, the metal cations can be copper (or gold or silver, for example, from the metal to be applied, noting how the copper plating works showing the use of metal cations) (note 0027, 0053).
Claim 12: As to using a further deposition solution, with solvent, autocatalytic agent, and further metal cations as claimed to further reduce and deposit the further metal cations, and displace the semiconductor particles, Shipway discusses that different metals can be put down (including copper, silver, gold) (0027), and discusses that different thicknesses of copper, for example, can be put down, such as with longer plating in the bath (0053-0054), and multiple conductor patterns can be formed with multiple platings (note 0041).  Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the references to (1) provide multiple platings by repeating the deposition with two different baths (both copper) to increase the plating thickness, since as discussed by In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). Using two different baths, but with the same deposition features of solvent, autocatalytic agent and further metal cations (as described for claim 1) to further reduce and deposit the further metal cations, and displace the semiconductor particles as claimed would be duplicating the process to build up a desired thickness, with similar expected results as longer plating with one bath.  The further metal cations, even if both .

Claims 3 and 10  are rejected under 35 U.S.C. 103 as being unpatentable over Shipway in view of Bindra, further as evidenced by Yasseri, and EITHER alone OR further in view of Kumamoto Or further in view of Taylor as applied to claims 1, 2, 4, 6, 8, 9, 11 and 12 above, and further in view of EITHER Kumamoto OR Taylor.
Claim 3: When using Kumamoto OR Taylor, as discussed in detail in claim 1 above, the use of semiconductor particles of silicon would be suggested.
Claim 10: When using Kumamoto OR Taylor, as discussed in detail in claim 1 above, the autocatalytic agent would comprise a fluoride salt or HF.

Claim 5 is  rejected under 35 U.S.C. 103 as being unpatentable over Shipway in view of Bindra, further as evidenced by Yasseri, and EITHER alone OR further in view of Kumamoto Or further in view of Taylor as applied to claims 1, 2, 4, 6, 8, 9, 11 and 12 above, and further in view of Japan 53-088961 (hereinafter ‘961).
Claim 5: As to providing a stabiliser in the particle ink,  ‘961 describes a semiconductor (silicon) ink that can be applied to a substrate before plating provided 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shipway in view of Bindra, further as evidenced by Yasseri, and EITHER alone OR further in view of Kumamoto Or further in view of Taylor to further use polymer material in the semiconductor ink as discussed for ‘961 above in order to further provide good adhesion, and this would also provide stabiliser to the extent claimed.

Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Shipway in view of Bindra, further as evidenced by Yasseri, and EITHER alone OR further in view of Kumamoto Or further in view of Taylor as applied to claims 1, 2, 4, 6, 8, 9, 11 and 12 above, and further in view of Mardilovich et al (US 2005/0006339).
Claim 7: As to the use of the hydrophobic material, Shipway wants to apply patterns, and notes providing masking material (protective barrier) over the applied particle ink (note 0017, 0027).  Mardilovich further provides a coating method, where a patterned coating is provided of electroless active material and then plating provided over this with reducing (0005), where it is described that prior to applying the electroless active material, the substrate can be masked using application of a hydrophobic layer in a pattern leaving areas unmasked where activation desired, and then applying the activation (note 0023), which would thereby give openings or channels on the substrate.
.

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shipway in view of Bindra, further as evidenced by Yasseri, and EITHER alone OR further in view of Kumamoto Or further in view of Taylor as applied to claims 1, 2, 4, 6, 8, 9, 11 and 12 above, and further in view of Teraoka et al (US 5384216).
Claims 13 and 14, as to electrodepositing further metal on the metal fabric (claim 13) and sinter the metal fabric (claim 14), Teraoka further discusses plating fabric with metal, where the fabric can be elecdtroless plated and then electrolytic plated (electroplated), and where after this the article is sintered, removing the fabric, giving a metal porous member (note column 5, lines 10-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shipway in view of Bindra, further as evidenced by Yasseri, and EITHER alone OR further in view of Kumamoto Or .

Claims 1- 6 and 8-12  are rejected under 35 U.S.C. 103 as being unpatentable over Shipway et al (US 2005/0260350) in view of Japan 53-088961 (hereinafter ‘961) and  Yasseri et al (US 2008/0081388).
Claims 1, 8: Shipway teaches a method of manufacturing a metal fabric (note 0017, 0018, 0027, with the paper/fabric substrate), the method comprising providing an ink (fluid for printing, for example) comprising a plurality of particles disposed in a first solvent, and applying the ink to a fabric to obtain a fabric comprising a plurality of particles (note 0017, 0021, 0023, 0027, 0031, 0040, 0049, note toluene as a solvent, for example, and use of material in solvent).  Then, the fabric with the particles is contacted with a deposition solution comprising a second solvent (such as water, giving a water solvent as in claim 8) and metal cations and reducing agent, etc. to cause a reaction to occur such that the metal cations are reduced and deposited on the substrate to provide a metal fabric (note 0017, 0027, 0053, 0054, note example electroless metal deposition of copper).

Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shipway to use the plurality of silicon particle (semiconductor particle) containing ink followed by substitution plating with gold, etc. before electroless plating rather than an ink with the metal catalyst such as Pd, etc. as suggested by ‘961 as this is indicated to give a better adhesion as discussed for ‘961 above, leaving a plurality of the particles on the fabric substrate.
Furthermore, as to contacting the fabric with the semiconductor particles with a deposition solution of a second solvent, autocatalytic agent and metal cations to at least partially displace the semiconductor particles, ‘961 as discussed above, would indicate providing gold, for example, by substitution plating on the semiconductor particles of claim 8), autocatalytic agent (HF) and metal cations (such as gold) (note 0028, 0030, 0033, 0036, 0037, 0106), where it is noted that the silicon can contain SiO2 that the HF etches away to enhance metal deposition (note 0030, 0045, 0072, note the intrinsic formation of oxide).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shipway in view of ‘961 to provide the substitution plating of the gold on the silicon particles by using a solution with a second solvent of water, an autocatalytic agent (HF, noting the 35 USC 112 rejection above), and metal cations (such as of gold) as suggested by Yasseri since such a solution is indicated to help plate and remove SiO2 formed on the silicon giving better plating as discussed above, where ‘961 indicates the desire to form gold be substitution plating.  Additionally, the described etching of the SiO2 by the HF as described by Yasseri would indicate to at least partially displace the semiconductor particles, as material of the particles would be removed.  As well the same displacement is understood to occur, since the same particle and solution use as described for providing such displacement is present.  The applied platings give a metal fabric.
Claims 2, 3: ‘961 would indicate to use silicon particles as inorganic semiconductor particles as discussed for claim 1 above.
Claim 4: As to the concentration of the particles, ‘961 indicates using silicon particles, and notes a range in % of particles of 10-30% in the ink (note the description In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955)”.
Claim 5:  ‘961 describes that the ink can contain polymer adhesive and describes having copolymer acrylic nitrile butagen copolymer or epoxy resin, which would be understood to help stabilize the ink as a polymer (description translation, pages 1-2).
Claim 6: Shipway provides that the substrate can be paper (so considered a paper fabric) (0027), or would at least suggest this as paper and non-woven fabric can be used.
Claims 9, 10: the semiconductor particles would have an oxidized outer layer (native/intrinsic layer silicon particles as discussed for claim 1 above) and the autocatalytic agent would react with and remove the oxidized outer layer as discussed for claim 1 above, and the autocatalytic agent can be HF as discussed for claim 1 above.
Claim 11: the metal cations can be gold, for example, as discussed for claim 1 above.
Claim 12: As to using a further deposition solution, with solvent, autocatalytic agent, and further metal cations as claimed to further reduce and deposit the further metal cations, and displace the semiconductor particles, Shipway discusses that different metals can be put down (including copper, silver, gold) (0027), and discusses 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the references to (1) provide multiple platings by repeating the deposition with two different substitution baths (both gold baths as described above, for example) to increase the plating thickness, since as discussed by In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960), it has been held that mere duplication of parts has no patentable significance unless a new and unexpected result is produced.). Using two different baths, but with the same deposition features of solvent, autocatalytic agent and further metal cations to further reduce and deposit the further metal cations, and displace the semiconductor particles as claimed would be duplicating the process to build up a desired thickness, with similar expected results as longer plating with one bath.  The further metal cations, even if both gold, for example, would be different from the first metal cations, because those first cations would have already been plated. (2), alternatively, given the teaching of different possible metals to be used (such as gold, or silver, etc. first layer and copper, etc. second layer desired), it would have been obvious to repeat the process with two different baths (with different metal cations of silver or gold, for example) in different areas, with the same deposition features of solvent, autocatalytic agent and further metal cations to .

Claim 7 is  rejected under 35 U.S.C. 103 as being unpatentable over Shipway in view of ‘961 and Yasseri as applied to claims 1-6 and 8-12 above, and further in view of Mardilovich et al (US 2005/0006339).
Claim 7: As to the use of the hydrophobic material, Shipway wants to apply patterns, and notes providing masking material (protective barrier) over the applied particle ink (note 0017, 0027).  Mardilovich further provides a coating method, where a patterned coating is provided of electroless active material and then plating provided over this with reducing (0005), where it is described that prior to applying the electroless active material, the substrate can be masked using application of a hydrophobic layer in a pattern leaving areas unmasked where activation desired, and then applying the activation (note 0023), which would thereby give openings or channels on the substrate.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shipway in view of ‘961 and  Yasseri to further apply a hydrophobic material layer on the substrate where the semiconductor material (activation material) not desired  as discussed for Mardilovich with an expectation of predictably and acceptably providing a desired pattern of the semiconductor ink to the substrate before the metal depositing exposing channels of the substrate for ink deposition.  Furthermore, as to the substrate giving hydrophilic .

Claims 13 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Shipway in view of ‘961 and Yasseri as applied to claims 1-6 and 8-12 above, and further in view of Teraoka et al (US 5384216).
Claims 13 and 14, as to electrodepositing further metal on the metal fabric (claim 13) and sinter the metal fabric (claim 14), Teraoka further discusses plating fabric with metal, where the fabric can be electroless plated and then electrolytic plated (electroplated), and where after this the article is sintered, removing the fabric, giving a metal porous member (note column 5, lines 10-60).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Shipway in view of ‘961 and  Yasseri to further use the process for making a metal porous member of a defined pattern/shape where after the metal deposition (electroless plating) further metal is applied by electroplating and then sintering as suggested as desirable by Teraoka to provide a further process for plating fabric that allows for forming a desirable metal porous member, since Shipway in view of ’961 and Yasseri would indicate how metal can be electroless plated in a patterned format on fabric and Teraoka indicates how electroless metal plated fabrics can be further electroplated and then sintered to form a desirable metal porous member.





Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A BAREFORD whose telephone number is (571)272-1413. The examiner can normally be reached M-Th 6:00 am -3:30 pm, 2nd F 6:00 am -2:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GORDON BALDWIN can be reached on 571-272-5166. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-





/KATHERINE A BAREFORD/Primary Examiner, Art Unit 1718